Motion to dispense with printing granted only insofar as to permit the appeal to be heard upon the original record, without printing the same, except that a certified copy of the indictment shall be substituted in place of the original indictment, but upon printed appellant’s points, on condition that the original record and printed appellant’s points are served and filed with this court on or before October 4, 1960, with notice of argument for the November 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, M. M. Frank, Stevens and Bastow, JJ.